{¶ 22} I respectfully dissent. The facts of this case indicate to me that the cognizable event whereby Crystal discovered or should have discovered that she was injured by Wilsman's action and was put on notice of her need to pursue her possible remedies against Wilsman, was the entry of the divorce decree in 1991. *Page 517 
She admitted in her deposition that on that date she was unhappy with the terms of the settlement agreement and with Wilsman's representation. She stated that she felt she had been "screwed" and believed at that time that her husband was hiding assets. Although she did not specifically suspect her husband was hiding his assets in the law firm, she was aware at that time that he was a partner in the firm.
 {¶ 23} As this court held in Lynch v. Dial Finance Co. of OhioNo. 1 (1995), 101 Ohio App.3d 742:
 {¶ 24} "[A]n injured person need not be aware of the full extent of the injury before there is a `cognizable event' triggering the statute of limitations. `Instead, it is enough that some noteworthy event, the cognizable event, has occurred which does or should alert a reasonable person' that a wrong has taken place. Id. at 747, citing Zimmie v.Calfee, Halter  Griswold (1989), 43 Ohio St.3d 54, 58."
 {¶ 25} The mere fact that Crystal waited more than seven years to consult with an attorney regarding her concern of undiscovered assets, does not operate to extend her time to file for malpractice beyond the one-year limitation period. She was unhappy with the terms of her settlement agreement and Wilsman's representation at the time the decree was entered. At that time, she was also aware her husband was a partner in the law firm. It was then that she should have taken steps to ascertain whether the settlement terms were fair and whether all the assets were discovered.
 {¶ 25} Therefore, I would affirm the trial court's decision. *Page 518